     Case 2:17-cv-01833-DGC-CDB Document 126 Filed 12/09/19 Page 1 of 2



 1    Mark Brnovich
      Attorney General
 2
      Michael E. Gottfried
 3    Assistant Attorney General
      State Bar of Arizona 010623
 4    2005 N. Central Avenue
      Phoenix, Arizona 85004-1592
 5    Telephone: (602) 542-7693
 6    Fax: (602) 542-7670
      E-mail: michael.gottfried@azag.gov
 7
      Attorneys for Defendants Shinn, Barnes, Williams, Osler,
 8    Anderson, Antolin and Mangan
 9                               UNITED STATES DISTRICT COURT
10
                                     DISTRICT OF ARIZONA
11
12    DaJuan Torrell Williams,                    No: CV17-01833-PHX-DGC (DMF)
13                  Plaintiff,                    NOTICE OF SUBMITTING
      v.                                          DOCUMENTS FOR IN-CAMERA
14                                                REVIEW
      Charles L. Ryan, et al.,
15
16                  Defendants.
17
            Pursuant to this Court’s Order (Doc. 124), Defendants Shinn, Barnes, Williams,
18
      Osler, Anderson, Antolin and Mangan, submit for in-camera review the following
19
      documents: (1) copies of the December 2016 issue of Elle; September 2016 issue of
20
      Elle; January 2017 issue of Elle; February 2017 issue of Elle; November 2016 issue of
21
      Cosmopolitan; December 2016 issue of Cosmopolitan; January 2017 issue of
22
      Cosmopolitan; February 2017 issue of Cosmopolitan; March 2017 issue of
23
      Cosmopolitan; and issue of March 2017 Harper’s Bazaar, and will be submitted to the
24
      Clerk of Court under separate cover, contemporaneously herewith.
25
            The Clerk of Court will receive a sealed envelope which contains an electronic
26
      copy of the above-referenced magazines, produced on two DVDs, and are bookmarked
27
28
     Case 2:17-cv-01833-DGC-CDB Document 126 Filed 12/09/19 Page 2 of 2



 1    as to counsel’s thoughts about information that violates Arizona Department of
 2    Corrections’ publication policies. Regardless of the actual potential offending content,
 3    the Department properly withheld these publications if it acted reasonably by applying
 4    these regulations to these publications. See Hargis v. Foster, 312 F.3d 404, 410 (9th Cir.
 5    2002); Clark v. Mason, No. C04-1647-JCC, 2007 WL 2417154, *2 (W.D. Wash. Aug.
 6    20, 2007).
 7          RESPECTFULLY SUBMITTED this 9th day of December, 2019.
 8                                             MARK BRNOVICH
                                               Attorney General
 9
10
                                               s/Michael E. Gottfried
11                                             Michael E. Gottfried
                                               Assistant Attorney General
12
                                               Attorney for Defendants Shinn, Barnes,
13                                             Williams, Osler, Anderson, Antolin and
                                               Mangan
14
15                                CERTIFICATE OF SERVICE

16           I hereby certify that on December 9, 2019, I electronically transmitted the
      attached document to the Clerk of Court using the CM/ECF System.
17
              This document was served by mail on December 9, 2019, on the following, who
18    is not a registered participant of the CM/ECF System:
19
      DaJuan Williams, ADC# 124345
20    ASPC/Eyman-Browning Unit
      P.O. Box 3400
21    Florence, AZ 85132
22    Plaintiff pro se

23    s/ Michael E. Gottfried
      Michael E. Gottfried
24    #8388039
25
26
27
28
                                                  2
